PER CURIAM.
On this appeal from an order denying appellant’s motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), we reverse and remand with directions to the court to determine whether appellant’s scoresheet was erroneously calculated. The court erred in summarily denying the motion for the stated reason that appellant failed to allege an illegal sentence. Rule 3.800(a) permits the court to correct score-sheet errors apparent from the face of the record at any time. Baldwin v. State, 679 So.2d 1193 (Fla. 1st DCA 1996) (on mot. for reh’g). The transcript of the sentencing hearing discloses that the trial court may have used an incorrect recommended range before bumping up for violations of probation. If so, appellant would be entitled to resentencing. See Glanton v. State, 705 So.2d 945 (Fla. 1st DCA 1998).
REVERSED and REMANDED.
ERVIN and ALLEN, JJ., and SMITH, LARRY G., Senior Judge, concur.